Exhibit 10.2

 

GUARANTY BANCORP

DEFERRED COMPENSATION PLAN

 

Amended and Restated, Effective January 1, 2009

 

--------------------------------------------------------------------------------


 

Guaranty Bancorp Deferred Compensation Plan

 

ARTICLE I

 

Establishment and Purpose

3

 

 

ARTICLE II

 

Definitions

3

 

 

ARTICLE III

 

Eligibility and Participation

9

 

 

ARTICLE IV

 

Deferrals

10

 

 

ARTICLE V

 

Company Contributions

13

 

 

ARTICLE VI

 

Benefits

14

 

 

ARTICLE VII

 

Modifications to Payment Schedules

17

 

 

ARTICLE VIII

 

Valuation of Account Balances; Investments

17

 

 

ARTICLE IX

 

Administration

19

 

 

ARTICLE X

 

Amendment and Termination

20

 

 

ARTICLE XI

 

Informal Funding

21

 

 

ARTICLE XII

 

Claims

21

 

 

ARTICLE XIII

 

General Provisions

26

 

--------------------------------------------------------------------------------


 

ARTICLE I

 

Establishment and Purpose

 

Guaranty Bancorp (the “Company”) hereby amends and restates the Centennial Bank
Holdings, Inc. Deferred Compensation Plan (the “Plan”), effective January 1,
2009. This amendment and restatement applies to all amounts previously or
hereafter deferred under the Plan.

 

The purpose of the Plan is to attract and retain key employees or Directors by
providing each Participant with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

ARTICLE II

 

Definitions

 

2.1                                Account. Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan. The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms. Reference to an Account means any such Account
established by the Committee, as the context requires. Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2                                Account Balance. Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3                                Adopting Employer. Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.

 

2.4                                Affiliate. Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

3

--------------------------------------------------------------------------------


 

2.5                                Beneficiary. Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant.

 

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).

 

2.6                                Business Day. A Business Day is each day on
which the New York Stock Exchange is open for business.

 

2.7                                Change in Control. Change in Control means,
with respect to a Participating Employer that is organized as a corporation, any
of the following events: (i) a change in the ownership of the Participating
Employer; (ii) a change in the effective control of the Participating Employer;
(iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
twelve-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of such Board of Directors
prior to the date of the appointment or election, but only if no other
corporation is a majority shareholder of the Participating Employer. A change in
the ownership of a substantial portion of assets occurs on the date on which any
one person, or more than one person acting as a group, other than a person or
group of persons that is related to the Participating Employer, acquires assets
from the Participating Employer that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Participating Employer immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the
twelve-month period ending on the date of the most recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the

 

4

--------------------------------------------------------------------------------


 

Change in Control, or the Participant’s relationship to the affected
Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.8                                Claimant. Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.9           Code. Code means the Internal Revenue Code of 1986, as amended
from time to time.

 

2.10         Code Section 409A. Code Section 409A means section 409A of the
Code, and regulations and other guidance issued by the Treasury Department and
Internal Revenue Service thereunder.

 

2.11         Committee. Committee means the Compensation, Nominating, and
Governance Committee of the Board of Directors of the Company.

 

2.12         Company. Company means Guaranty Bancorp.

 

2.13         Company Contribution. Company Contribution means a credit by a
Participating Employer to a Participant’s Account(s) in accordance with the
provisions of Article V of the Plan. Company Contributions are credited at the
sole discretion of the Participating Employer and the fact that a Company
Contribution is credited in one year shall not obligate the Participating
Employer to continue to make such Company Contribution in subsequent years.
Unless the context clearly indicates otherwise, a reference to Company
Contribution shall include Earnings attributable to such contribution.

 

2.14         Company Stock. Company Stock means phantom shares of common stock
issued by Guaranty Bancorp.

 

2.15         Compensation. Compensation means a Participant’s base salary,
bonus, commission, Directors fees, and such other cash or equity-based
compensation (if any) approved by the Committee as Compensation that may be
deferred under this Plan. Compensation shall not include any compensation that
has been previously deferred under this Plan or any other arrangement subject to
Code Section 409A.

 

2.16         Compensation Deferral Agreement. Compensation Deferral Agreement
means an agreement between a Participant and a Participating Employer that
specifies (i) the amount of each component of Compensation that the Participant
has elected to defer to the Plan in accordance with the provisions of
Article IV, and (ii) the Payment Schedule applicable to one or more Accounts.
The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer up to 80% of their base salary and up
to 100% of other types of Compensation for a Plan Year. A

 

5

--------------------------------------------------------------------------------


 

Compensation Deferral Agreement may also specify the investment allocation
described in Section 8.4.

 

2.17                          Death Benefit. Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

2.18         Deferral. Deferral means a credit to a Participant’s
Account(s) that records that portion of the Participant’s Compensation that the
Participant has elected to defer to the Plan in accordance with the provisions
of Article IV. Unless the context of the Plan clearly indicates otherwise, a
reference to Deferrals includes Earnings attributable to such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.

 

2.19         Director.  Director means a non-Employee member of the Board of
Directors of the Company.

 

2.20         Earnings. Earnings mean an adjustment to the value of an Account in
accordance with Article VIII.

 

2.21         Effective Date. Effective Date means January 1, 2009. Prior to the
Effective Date, the prior Plan document will control, subject to the requirement
that the Plan be administered in accordance with Code Section 409A.

 

2.22         Eligible Employee. Eligible Employee means a member of a “select
group of management or highly compensated employees” of a Participating Employer
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as
determined by the Committee from time to time in its sole discretion.

 

2.23         Employee. Employee means a common-law employee of an Employer.

 

2.24         Employer. Employer means, with respect to Employees it employs, the
Company and each Affiliate.

 

2.25         ERISA. ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

2.26         Fiscal Year Compensation. Fiscal Year Compensation means
Compensation earned during one or more consecutive fiscal years of a
Participating Employer, all of which is paid after the last day of such fiscal
year or years.

 

6

--------------------------------------------------------------------------------


 

2.27         Participant. Participant means an Eligible Employee or a Director
who has received notification of his or her eligibility to defer Compensation
under the Plan under Section 3.1 and any other person with an Account Balance
greater than zero, regardless of whether such individual continues to be an
Eligible Employee or a Director. A Participant’s continued participation in the
Plan shall be governed by Section 3.2 of the Plan.

 

2.28         Participating Employer. Participating Employer means the Company
and each Adopting Employer.

 

2.29         Payment Schedule. Payment Schedule means the date as of which
payment of an Account under the Plan will commence and the form in which payment
of such Account will be made.

 

2.30         Performance-Based Compensation. Performance-Based Compensation
means Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.

 

2.31         Plan. Generally, the term Plan means the “Guaranty Bancorp Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.

 

2.32         Plan Year. Plan Year means January 1 through December 31.

 

2.33         Retirement. Retirement means a voluntary Separation from Service on
or after attaining age 55.

 

2.34         Retirement Benefit. Retirement Benefit means the benefit payable to
a Participant under the Plan following the Retirement of the Participant.

 

2.35         Retirement/Termination Account. Retirement/Termination Account
means an Account established by the Committee to record the amounts payable to a
Participant upon Separation from Service. Unless the Participant has established
a Specified Date

 

7

--------------------------------------------------------------------------------


 

Account, all Deferrals and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.

 

2.36         Separation from Service. An Employee incurs a Separation from
Service upon termination of employment with the Employer. A Director incurs a
Separation from Service upon termination of his or her service as a Director. 
Whether a Separation from Service has occurred shall be determined by the
Committee in accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.24 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.37         Specified Date Account. A Specified Date Account means an Account
established pursuant to Section 4.3 that will be paid (or that will commence to
be paid) at a future date as specified in the Participant’s Compensation
Deferral Agreement. Unless otherwise determined by the Committee, a Participant
may maintain no more than five Specified Date Accounts. A Specified Date Account
may be identified in enrollment materials as an “In-Service Account”.

 

8

--------------------------------------------------------------------------------


 

2.38         Specified Date Benefit. Specified Date Benefit means the benefit
payable to a Participant under the Plan in accordance with Section 6.1(c).

 

2.39         Substantial Risk of Forfeiture. Substantial Risk of Forfeiture
shall have the meaning specified in Treas. Reg. Section 1.409A-1(d).

 

2.40         Termination Benefit. Termination Benefit means the benefit payable
to a Participant under the Plan following the Participant’s Separation from
Service prior to Retirement.

 

2.41         Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

 

2.42         Valuation Date. Valuation Date shall mean each Business Day.

 

ARTICLE III

 

Eligibility and Participation

 

3.1           Eligibility and Participation. An Eligible Employee or a Director
becomes a Participant upon the earlier to occur of (i) a credit of Company
Contributions under Article V or (ii) receipt of notification of eligibility to
participate.

 

3.2           Duration. A Participant shall be eligible to defer Compensation
and receive allocations of Company Contributions, subject to the terms of the
Plan, for as long as such Participant remains an Eligible Employee or a
Director. A Participant who is no longer an Eligible Employee or a Director but
has not Separated from Service may not defer Compensation under the Plan beyond
the Plan Year in which he or she became ineligible but may otherwise exercise
all of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0) and
during such time may continue to make allocation elections as provided in
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

 

9

--------------------------------------------------------------------------------


 

Article IV

 

Deferrals

 

4.1           Deferral Elections, Generally.

 

(a)           A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.

 

(b)           The Participant shall specify on his or her Compensation Deferral
Agreement the amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.

 

4.2           Timing Requirements for Compensation Deferral Agreements.

 

(a)           First Year of Eligibility. In the case of the first year in which
an Eligible Employee or a Director becomes eligible to participate in the Plan,
he has up to 30 days following his initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee or a Director may file a Compensation Deferral Agreement under
this paragraph shall be determined in accordance with the rules of Code
Section 409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

(b)           Prior Year Election. Except as otherwise provided in this
Section 4.2, Participants may defer Compensation by filing a Compensation
Deferral Agreement no later than December 31 of the year prior to the year in
which the Compensation to be deferred is earned. A Compensation Deferral
Agreement described in this paragraph shall become irrevocable with respect to
such Compensation as of January 1 of the year in which such Compensation is
earned.

 

10

--------------------------------------------------------------------------------


 

(c)           Performance-Based Compensation. Participants may file a
Compensation Deferral Agreement with respect to Performance-Based Compensation
no later than the date that is six months before the end of the performance
period, provided that:

 

(i)            the Participant performs services continuously from the later of
the beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and

 

(ii)           the Compensation is not readily ascertainable as of the date the
Compensation Deferral Agreement is filed.

 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

(d)           Sales Commissions. Sales commissions (as defined in Treas. Reg.
Section 1.409A-2(a)(12)(i)) are considered to be earned in the taxable year of
the Participant in which the sale occurs. The Compensation Deferral Agreement
must be filed before the last day of the year preceding the year in which the
sales commissions are earned and becomes irrevocable after that date.

 

(e)           Fiscal Year Compensation. A Participant may defer Fiscal Year
Compensation by filing a Compensation Deferral Agreement prior to the first day
of the fiscal year or years in which such Fiscal Year Compensation is earned.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable on the first day of the fiscal year or years to which it applies.

 

(f)            Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).

 

(g)           Certain Forfeitable Rights. With respect to a legally binding
right to a payment in a subsequent year that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve months from the date the Participant obtains the legally binding
right, an election to defer such Compensation may be made on or before the 30th
day after the Participant obtains

 

11

--------------------------------------------------------------------------------


 

the legally binding right to the Compensation, provided that the election is
made at least twelve months in advance of the earliest date at which the
forfeiture condition could lapse. The Compensation Deferral Agreement described
in this paragraph becomes irrevocable after such 30th day. If the forfeiture
condition applicable to the payment lapses before the end of the required
service period as a result of the Participant’s death or disability (as defined
in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as defined
in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will
be void unless it would be considered timely under another rule described in
this Section.

 

(h)           Company Awards. Participating Employers may unilaterally provide
for deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant or prospective Employee prior to the date such individual has
a legally binding right to such Compensation.

 

(i)            “Evergreen” Deferral Elections. The Committee, in its discretion,
may provide in the Compensation Deferral Agreement that such Compensation
Deferral Agreement will continue in effect for each subsequent year or
performance period. Such “evergreen” Compensation Deferral Agreements will
become effective with respect to an item of Compensation on the date such
election becomes irrevocable under this Section 4.2. An evergreen Compensation
Deferral Agreement may be terminated or modified prospectively with respect to
Compensation for which such election remains revocable under this Section 4.2. A
Participant whose Compensation Deferral Agreement is cancelled in accordance
with Section 4.6 will be required to file a new Compensation Deferral Agreement
under this Article IV in order to recommence Deferrals under the Plan.

 

4.3           Allocation of Deferrals. A Compensation Deferral Agreement may
allocate Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).

 

4.4           Deductions from Pay. The Committee has the authority to determine
the payroll practices under which any component of Compensation subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.

 

4.5           Vesting. Participant Deferrals shall be 100% vested at all times.

 

4.6           Cancellation of Deferrals. The Committee may cancel a
Participant’s Deferrals (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six-month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the

 

12

--------------------------------------------------------------------------------


 

duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months, provided cancellation occurs by
the later of the end of the taxable year of the Participant or the 15th day of
the third month following the date the Participant incurs the disability (as
defined in this paragraph (iii)).

 

ARTICLE V

 

Company Contributions

 

5.1           401(k) Plan Excess and/or Make-Up Contribution. The Company may,
in its sole discretion, make a Company Contribution at the end of each Plan Year
in an amount (if any) to restore lost company matching contributions to the
Company’s 401(k) plan that would have been made by the Company during the
401(k) plan year that corresponds to this Plan Year because of deferrals into
this Plan (a “Make-Up” Company Contribution) or because of limitations imposed
by Code Section 401(a)(17) on the amount of Compensation that can be considered
to determine 401(k) plan matching company contributions (an “Excess” Company
Contribution), or both.  The amount of such Company Contribution shall equal the
difference between the amount of company matching contribution that would have
been made to the Participant’s account in the Company 401(k) plan had Deferrals
into this Plan not occurred and/or had Code Section 401(a)(17) limits applied;
and (ii) the actual amount of the Company matching contribution to the
401(k) plan for such Participant during such plan year.  Make-Up Company
Contributions will be credited to a Participant’s Retirement/Termination
Account.

 

5.2           Discretionary Company Contributions. The Participating Employer
may, from time to time in its sole and absolute discretion, credit Company
Contributions to any Participant in any amount determined by the Participating
Employer. Such contributions will be credited to a Participant’s
Retirement/Termination Account.

 

5.3           Vesting.  The “Make-Up” and/or “Excess” Company Contribution
described in Section 5.1 above, and the Earnings thereon, shall vest in
accordance with the same vesting schedule as is utilized in the 401(k) plan for
Company matching contributions to that plan.  Company Contributions described in
Section 5.2, above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Committee at the time that the Company
Contribution is made.  The foregoing provisions concerning vesting of Company
Contributions notwithstanding, and subject to the requirements of Treasury
Department regulations promulgated under Code Section 409A, all Company
Contributions shall become 100% vested upon the occurrence of the earliest of:
(i) the death of the Participant; (ii) the disability of the Participant,
(iii) Participant’s attaining age sixty-five (65) or age fifty-five (55) with
five (5) years of service with an Employer, (iv) a Change in Control, or (v) a
“Change of Control”, as defined in the Company’s 2005 Stock Incentive Plan.  The
Company may, at any time, in its sole discretion, increase a Participant’s
vested interest in a Company Contribution.  The portion of a Participant’s

 

13

--------------------------------------------------------------------------------


 

Accounts that remains unvested upon his or her Separation from Service after the
application of the terms of this Section 5.3 shall be forfeited.

 

ARTICLE VI

 

Benefits

 

6.1           Benefits, Generally. A Participant shall be entitled to the
following benefits under the Plan:

 

(a)           Retirement Benefit. Upon the Participant’s Separation from Service
due to Retirement, he or she shall be entitled to a Retirement Benefit. The
Retirement Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the vested portion of any Specified Date
Accounts that are not yet in pay status.



The Retirement Benefit shall be valued as of the end of the sixth month after
the month in which Separation from Service occurs. Payment of the Retirement
Benefit will be made or begin on the first day of the seventh month following
the month in which Separation from Service occurs.

 

(b)           Termination Benefit. Upon the Participant’s Separation from
Service for reasons other than death or Retirement, he or she shall be entitled
to a Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the vested portion of any
unpaid balances in any Specified Date Accounts.



The Termination Benefit shall be valued as of the end of the sixth month after
the month in which Separation from Service occurs. Payment of the Termination
Benefit will be made or begin on the first day of the seventh month following
the month in which Separation from Service occurs.

 

(c)           Specified Date Benefit. If the Participant has established one or
more Specified Date Accounts, he or she shall be entitled to a Specified Date
Benefit with respect to each such Specified Date Account. The Specified Date
Benefit shall be equal to the vested portion of the Specified Date Account,
based on the value of that Account as of the end of the month designated by the
Participant at the time the Account was established. Payment of the Specified
Date Benefit will be made or begin on the first day of the month following the
designated month.

 

(d)           Death Benefit. In the event of the Participant’s death, his or her
designated Beneficiary(ies) shall be entitled to a Death Benefit. The Death
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the vested portion of any unpaid balances in any Specified Date
Accounts. The Death Benefit shall be based on the value of the Accounts as of
the end of the month in

 

14

--------------------------------------------------------------------------------


 

which death occurred, with payment made on the first day of the following month.

 

(e)           Unforeseeable Emergency Payments. A Participant who experiences an
Unforeseeable Emergency may submit a written request to the Committee to receive
payment of all or any portion of his or her vested Accounts. Whether a
Participant or Beneficiary is faced with an Unforeseeable Emergency permitting
an emergency payment shall be determined by the Committee based on the relevant
facts and circumstances of each case, but, in any case, a distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency is or may be reimbursed through insurance or otherwise, by liquidation
of the Participant’s assets, to the extent the liquidation of such assets would
not cause severe financial hardship, or by cessation of Deferrals under this
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 

6.2           Form of Payment.

 

(a)           Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment (i) substantially equal annual installments over a period of two to
fifteen years, as elected by the Participant; or (ii) a lump sum payment of a
percentage of the balance in the Retirement/Termination Account, with the
balance paid in substantially equal annual installments over a period of two to
fifteen years, as elected by the Participant.

 

(b)           Termination Benefit. A Participant who is entitled to receive a
Termination Benefit shall receive payment of such benefit in a single lump sum.

 

(c)           Specified Date Benefit. The Specified Date Benefit shall be paid
in a single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.

 

15

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, unpaid vested Specified Date Accounts will be
payable in a single lump sum under Section 6.2(b) upon a Participant’s
Separation from Service prior to Retirement.



Notwithstanding any provision of this Plan to the contrary, a Specified Date
Account not included as a part of the Retirement Benefit will be payable in a
single lump sum upon a Participant’s Separation from Service if the applicable
Retirement Benefit is payable in a lump sum.

 

(d)           Death Benefit. A designated Beneficiary who is entitled to receive
a Death Benefit shall receive payment of such benefit in a single lump sum.

 

(e)           Change in Control. A Participant will receive his or her
Retirement or Termination Benefit in a single lump sum upon a Separation from
Service within 24 months following a Change in Control. In addition to the
foregoing, upon a Change in Control, a Participant who has incurred a Separation
from Service prior to the Change in Control will receive the balance of all
unpaid Accounts in a single lump sum.  Accounts will be valued as of the last
day of the month following the Change in Control and will be paid within 90 days
of said Change in Control or, if later, the date for payment of such
Participant’s Retirement or Termination Benefit.

 

(f)            Small Account Balances. The Committee may, in its sole discretion
which shall be evidenced in writing no later than the date of payment, elect to
pay the value of the Participant’s Accounts upon a Separation from Service in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.

 

(g)           Rules Applicable to Installment Payments. If a Payment Schedule
specifies installment payments, annual payments will be made beginning as of the
payment commencement date for such installments and shall continue on each
anniversary thereof until the number of installment payments specified in the
Payment Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.

 

6.3           Acceleration of or Delay in Payments. The Committee, in its sole
and absolute discretion, may elect to accelerate the time or form of payment of
a benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4).

 

16

--------------------------------------------------------------------------------


 

The Committee may also, in its sole and absolute discretion, delay the time for
payment of a benefit owed to the Participant hereunder, to the extent permitted
under Treas. Reg. Section 1.409A-2(b)(7). If the Plan receives a domestic
relations order (within the meaning of Code Section 414(p)(1)(B)) directing that
all or a portion of a Participant’s Accounts be paid to an “alternate payee,”
any amounts to be paid to the alternate payee(s) shall be paid in a single lump
sum.

 

ARTICLE VII

 

Modifications to Payment Schedules

 

7.1           Participant’s Right to Modify.  A Participant may modify any or
all of the alternative Payment Schedules with respect to an Account, consistent
with the permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.

 

7.2           Time of Election. The date on which a modification election is
submitted to the Committee must be at least twelve months prior to the date on
which payment is scheduled to commence under the Payment Schedule in effect
prior to the modification.

 

7.3           Date of Payment under Modified Payment Schedule. Except with
respect to modifications that relate to the payment of a Death Benefit, the date
payments are to commence under the modified Payment Schedule must be no earlier
than five years after the date payment would have commenced under the original
Payment Schedule. Under no circumstances may a modification election result in
an acceleration of payments in violation of Code Section 409A.



7.4           Effective Date. A modification election submitted in accordance
with this Article VII is irrevocable upon receipt by the Committee and becomes
effective twelve months after such date.

 

7.5           Effect on Accounts. An election to modify a Payment Schedule is
specific to the Account or payment event to which it applies, and shall not be
construed to affect the Payment Schedules of any other Accounts.

 

ARTICLE VIII

 

Valuation of Account Balances; Investments

 

8.1           Valuation. Deferrals shall be credited to appropriate Accounts on
the date such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination Account at the times determined by the Committee.
Valuation of Accounts shall be performed under procedures approved by the
Committee.

 

8.2           Earnings Credit. Each Account will be credited with Earnings on
each Business Day, based upon the Participant’s investment allocation among a
menu of investment options

 

17

--------------------------------------------------------------------------------


 

selected in advance by the Committee, in accordance with the provisions of this
Article VIII (“investment allocation”).

 

8.3           Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.

 

8.4           Investment Allocations. A Participant’s investment allocation
constitutes a deemed, not actual, investment among the investment options
comprising the investment menu. At no time shall a Participant have any real or
beneficial ownership in any investment option included in the investment menu,
nor shall the Participating Employer or any trustee acting on its behalf have
any obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5           Unallocated Deferrals and Accounts. If the Participant fails to
make an investment allocation with respect to an Account, such Account shall be
invested in an investment option, the primary objective of which is the
preservation of capital, as determined by the Committee.

 

8.6           Company Stock. The Committee may include Company Stock as one of
the investment options described in Section 8.3. The Committee may, in its sole
discretion, limit the investment allocation of Company Contributions to Company
Stock. The Committee may also require Deferrals consisting of equity-based
Compensation to be allocated to Company Stock.

 

8.7           Diversification. A Participant may not re-allocate an investment
in Company Stock into another investment option. The portion of an Account that
is invested in Company Stock will be paid under Article VI in the form of whole
shares of Company Stock.

 

18

--------------------------------------------------------------------------------


 

8.8           Effect on Installment Payments. If an Account is to be paid in
installments, the Committee will determine the portion of each payment that will
be paid in the form of Company Stock.

 

8.9           Dividend Equivalents. Dividend equivalents with respect to Company
Stock will be credited to the applicable Accounts in the form of additional
shares or units of Company Stock.

 

ARTICLE IX

 

Administration

 

9.1           Plan Administration. This Plan shall be administered by the
Committee which shall have discretionary authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and to utilize its discretion to decide or resolve any and all questions,
including but not limited to eligibility for benefits and interpretations of
this Plan and its terms, as may arise in connection with the Plan. Claims for
benefits shall be filed with the Committee and resolved in accordance with the
claims procedures in Article XII.

 

9.2           Administration Upon Change in Control. Upon a Change in Control,
the Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

 

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 11.2.

 

The Participating Employer shall, with respect to the Committee identified under
this Section, (i) pay all reasonable expenses and fees of the Committee,
(ii) indemnify the Committee (including individuals serving as Committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee’s gross negligence or willful misconduct and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.

 

9.3           Withholding. The Participating Employer shall have the right to
withhold from any payment due under the Plan (or with respect to any amounts
credited to the Plan) any

 

19

--------------------------------------------------------------------------------


 

taxes required by law to be withheld in respect of such payment (or credit).
Withholdings with respect to amounts credited to the Plan shall be deducted from
Compensation that has not been deferred to the Plan.

 

9.4           Indemnification. The Participating Employers shall indemnify and
hold harmless each employee, officer, director, agent or organization, to whom
or to which are delegated duties, responsibilities, and authority under the Plan
or otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

 

9.5           Delegation of Authority. In the administration of this Plan, the
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who shall be legal counsel to the Company.

 

9.6           Binding Decisions or Actions. The decision or action of the
Committee in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

 

ARTICLE X

 

Amendment and Termination

 

10.1         Amendment and Termination. The Company may at any time and from
time to time amend the Plan or may terminate the Plan as provided in this
Article X. Each Participating Employer may also terminate its participation in
the Plan.



10.2         Amendments. The Company, by action taken by its Board of Directors,
may amend the Plan at any time and for any reason, provided that any such
amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of (i) conforming the Plan to
the

 

20

--------------------------------------------------------------------------------


 

requirements of law, (ii) facilitating the administration of the Plan,
(iii) clarifying provisions based on the Committee’s interpretation of the
document and (iv) making such other amendments as the Board of Directors may
authorize.



10.3         Termination. The Company, by action taken by its Board of
Directors, may terminate the Plan and pay Participants and Beneficiaries their
Account Balances in a single lump sum at any time, to the extent and in
accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). If a Participating
Employer terminates its participation in the Plan, the benefits of affected
Employees shall be paid at the time provided in Article VI.

 

10.4         Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.

 

ARTICLE XI

 

Informal Funding

 

11.1         General Assets. Obligations established under the terms of the Plan
may be satisfied from the general funds of the Participating Employers, or a
trust described in this Article XI. No Participant, spouse or Beneficiary shall
have any right, title or interest whatever in assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer.

 

11.2         Rabbi Trust. A Participating Employer may, in its sole discretion,
establish a grantor trust, commonly known as a rabbi trust, as a vehicle for
accumulating assets to pay benefits under the Plan. Payments under the Plan may
be paid from the general assets of the Participating Employer or from the assets
of any such rabbi trust. Payment from any such source shall reduce the
obligation owed to the Participant or Beneficiary under the Plan.

 

ARTICLE XII

 

Claims

 

12.1         Filing a Claim. Any controversy or claim arising out of or relating
to the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

 

21

--------------------------------------------------------------------------------


 

(a)           In General. Notice of a denial of benefits will be provided within
ninety (90) days of the Committee’s receipt of the Claimant’s claim for
benefits. If the Committee determines that it needs additional time to review
the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety (90)
day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Committee expects to make a
decision.

 

(b)           Contents of Notice. If a claim for benefits is completely or
partially denied, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language. The notice shall (i) cite the
pertinent provisions of the Plan document and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review.

 

12.2         Appeal of Denied Claims. A Claimant whose claim has been completely
or partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination,(ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

 

(a)           In General. Appeal of a denied benefits claim must be filed in
writing with the Appeals Committee no later than sixty (60) days after receipt
of the written notification of such claim denial. The Appeals Committee shall
make its decision regarding the merits of the denied claim within sixty (60)
days following receipt of the appeal (or within one hundred and twenty (120)
days after such receipt, in a case where there are special circumstances
requiring extension of time for reviewing the appealed claim). If an extension
of time for reviewing the appeal is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on

 

22

--------------------------------------------------------------------------------


 

review. The review will take into account comments, documents, records and other
information submitted by the Claimant relating to the claim without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

(b)           Contents of Notice. If a benefits claim is completely or partially
denied on review, notice of such denial shall be in writing and shall set forth
the reasons for denial in plain language.

 

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

12.3         Claims Appeals Upon Change in Control. Upon a Change in Control,
the Appeals Committee, as constituted immediately prior to such Change in
Control, shall continue to act as the Appeals Committee. Upon such Change in
Control, the Company may not remove any member of the Appeals Committee, but may
replace resigning members if 2/3rds of the members of the Board of Directors of
the Company and a majority of Participants and Beneficiaries with Account
Balances consent to the replacement.

 

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

 

Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.

 

12.4         Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or

 

23

--------------------------------------------------------------------------------


 

Beneficiary, in whole or in part, the Participating Employer shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a Change in Control, or a “change
in control” as defined in a rabbi trust described in Section 11.2, the
Participant or Beneficiary may file a claim directly with the trustee for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it were an addition to
the Participant’s or Beneficiary’s Account Balance and will be included in
determining the Participating Employer’s trust funding obligation under
Section 11.2.

 

12.5         Discretion of Appeals Committee. All interpretations,
determinations and decisions of the Appeals Committee with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.

 

12.6         Arbitration.

 

(a)           Prior to Change in Control. If, prior to a Change in Control, any
claim or controversy between a Participating Employer and a Participant or
Beneficiary is not resolved through the claims procedure set forth in
Article XII, such claim shall be submitted to and resolved exclusively by
expedited binding arbitration by a single arbitrator.  Arbitration shall be
conducted in accordance with the following procedures:

 

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Association (“AAA”) or the Federal Mediation and
Conciliation Service. If, within three Business Days of the parties’ receipt of
such list, the parties are unable to agree on an arbitrator from the list, then
the parties shall each strike names alternatively from the list, with the first
to strike being determined by the flip of a coin. After each party has had four
strikes, the remaining name on the list shall be the arbitrator. If such person
is unable to serve for any reason, the parties shall repeat this process until
an arbitrator is selected.

 

Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the

 

24

--------------------------------------------------------------------------------


 

time or place of the arbitration, the time and place shall be designated by the
arbitrator after consultation with the parties. Within thirty (30) days of the
conclusion of the arbitration hearing, the arbitrator shall issue an award,
accompanied by a written decision explaining the basis for the arbitrator’s
award.

 

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

 

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration

 

25

--------------------------------------------------------------------------------


 

award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.

 

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

(b)           Upon Change in Control. If, upon the occurrence of a Change in
Control, any dispute, controversy or claim arises between a Participant or
Beneficiary and the Participating Employer out of or relating to or concerning
the provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

 

ARTICLE XIII

 

General Provisions

 

13.1         Assignment. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).

 

26

--------------------------------------------------------------------------------


 

The Company may assign any or all of its liabilities under this Plan in
connection with any organizational restructuring, recapitalization, sale of
assets (including a sale with respect to which an agreement under Treas. Reg.
Section 1.409A-1(h)(4) has been entered into) or other similar transaction
affecting a Participating Employer without the consent of the Participants.

 

13.2         No Legal or Equitable Rights or Interest. No Participant or other
person shall have any legal or equitable rights or interest in this Plan that
are not expressly granted in this Plan. Participation in this Plan does not give
any person any right to be retained in the service of the Participating
Employer. The right and power of a Participating Employer to dismiss or
discharge an Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.

 

13.3         No Employment Contract. Nothing contained herein shall be construed
to constitute a contract of employment between an Employee and a Participating
Employer.

 

13.4         Notice. Any notice or filing required or permitted to be delivered
to the Committee under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Committee. Notice shall
be deemed given as of the date of delivery or, if delivery is made by mail, as
of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to:

 

GUARANTY BANCORP

ATTN: DIRECTOR OF HUMAN RESOURCES

1331 17TH STREET, SUITE 300

DENVER, CO 80202

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

13.5         Headings. The headings of Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

 

13.6         Invalid or Unenforceable Provisions. If any provision of this Plan
shall be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provisions hereof and the Committee may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
or unenforceable, had not been included.

 

13.7         Lost Participants or Beneficiaries. Any Participant or Beneficiary
who is entitled to a benefit from the Plan has the duty to keep the Committee
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Committee shall presume that the payee

 

27

--------------------------------------------------------------------------------


 

is missing. The Committee, after making such efforts as in its discretion it
deems reasonable and appropriate to locate the payee, shall stop payment on any
uncashed checks and may discontinue making future payments until contact with
the payee is restored.

 

13.8         Facility of Payment to a Minor.  If a distribution is to be made to
a minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution (i) to the legal guardian, or if none, to
a parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

13.9         Governing Law. To the extent not preempted by ERISA, the laws of
the State of New York shall govern the construction and administration of the
Plan.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 4th day of
August, 2008, to be effective as of the Effective Date.

 

Guaranty Bancorp (f/k/a Centennial Bank Holdings, Inc.)

 

 

By:

/s/ Zsolt K. Besskó

 

 

Zsolt K. Besskó

 

EVP, General Counsel & Secretary

 

28

--------------------------------------------------------------------------------